DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“the second lateral frame wall” of claim 7 lacks antecedent basis.
“the first lateral frame wall” of claims 8, 10, and 11 lack antecedent basis.
“the paper feeding roller” of claims 12 and 13 lack antecedent basis.
“the biasing/guiding unit” and “the opening of the auxiliary unit” of claim 13 lack antecedent basis.
“the positioning unit” of claims 15, 20, and 21 lack antecedent basis.
The disclosure is objected to because of the following informalities: In paragraphs 0057 and 0060, “colleting unit” is assumed to state “collecting unit”. Appropriate correction is required.
Claim Objections
Claim 12 is objected to because of the following informalities: “colleting unit” is assumed to state “collecting unit”.  Appropriate correction is required; please check the spelling.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 5,893,263) in view of Pedrazzini (US 2010/0312379).
Matsumoto et al. teach a test tube preparation device, comprising: 
a housing comprising a main cabinet (60) and a lateral cabinet (12) wall movably connected to the main cabinet (Figure 1); 
a labeling device (44, 45, 48) disposed in the main cabinet, wherein the labeling device comprising: 
a linking module comprising a main frame (37) and a linking unit disposed in the main frame, wherein the linking unit comprises a following frame (35) movable with respect to the main frame; and 
a positioning unit disposed on the following frame for receiving 

a surface treating device comprising a label generating module (46) and a paper supply module (44) configured to supply paper for the label generating module (column 3, line 37 – column 4, line 13), wherein the label generating module transfers the generated paper to the labeling device, and the positioning unit provides fine adjustment of the position of the tube body relative to the surface treating device (column 4, lines 2-4).
However, Matsumoto et al. do not specifically teach a control device configured to control the labeling device and the surface treating device. It would have been obvious to one of ordinary skill in the art to provide a control device (24) consisting of an application software connected to the system, adapted to receive information and send commands to the devices operating inside (Pedrazzini: paragraphs 0023, 0029, and 0052; Figure 1).
	With respect to claim 7, Matsumoto in view of Pedrazzini teaches a calibrating unit disposed on a lateral frame wall of the main frame, and the calibrating unit comprises a push member (49) located above the positioning unit and configured to adjust a position of the tube body on the positioning unit (column 4, lines 14-32).
	With respect to claim 12, Matsumoto in view of Pedrazzini teaches the label generating module of the surface treating device comprises a base unit and a printing head unit (46) disposed on the base unit, the base unit comprises a paper feed roller (44) and a peeling unit (47), and the paper supply module includes a paper roll holder and a collecting unit (43), the paper roll holder is configured to set the paper so as to supply the paper to the printing head unit for printing, a backing paper of the paper is peeled off by the peeling unit, and the paper .
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. in view of Pedrazzini.
Matsumoto teach a preparation method for a test tube, the preparation method comprising: 
a generating step (Applicant’s specification: paragraph 0067) for receiving an instruction and data through the label generating module of the surface treating device and receiving paper from the paper feeding module so as to generate a data label on the paper (column 3, lines 62-63); 
a conveying step (Applicant’s specification: paragraph 0070) for conveying the paper with the data label to the labeling device through the label generating module (column 3, lines 57-61); 
a labeling step (Applicant’s specification: paragraphs 0062 and 0072) for feeding the tube body into the positioning unit through the labeling device, and finely adjusts a position of the tube body to approach the label generating module, so that the paper with the data label is adhered to the tube body (column 4, lines 14-29; Figure 1).
However, Matsumoto et al. do not specifically teach controlling the relationship of a linking unit of the linking module through the control device. It would have been obvious to one of ordinary skill in the art to provide a control device (24) consisting of an application software connected to the system, adapted to receive information and send commands to the devices operating inside (Pedrazzini: paragraphs 0023, 0029, and 0052; Figure 1).
.
Allowable Subject Matter
Claims 2-6, 9, 14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745